Citation Nr: 1125119	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include panic disorder, bipolar disorder, mood disorder, and anxiety disorder.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1989 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In this case, the Veteran filed claims of entitlement to service connection for bipolar disorder and panic disorder, but the treatment evidence shows diagnoses of multiple acquired psychiatric disorders, including bipolar disorder, mood disorder not otherwise specified, and anxiety disorder not otherwise specified.  Therefore, the Board has broadened the issue for consideration to include those claimed and diagnosed acquired psychiatric disorders.  As this change affords the Veteran more avenues for success in his claim, the Board sees no prejudice in doing so.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran was reportedly treated on an inpatient basis at the Clarksburg VA Medical Center (VAMC) in October 2008, at the Murfreesboro VAMC in February 2009, and at the Butler VAMC from July 2009 to September 2009.  Records of these inpatient periods are not associated with the claims file.  

During a February 2010 VA psychological examination, the Veteran reported that he had also been hospitalized at the Chillicothe VAMC, an additional period at the Clarksburg VAMC in approximately 2005 or 2007, and an additional period at the Butler VAMC approximately 8 months previously.  These records are also absent from the claims file.  

With regard to the February 2010 examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, because the examiner apparently was not provided various VA hospitalization records, the Board finds that the examination was not predicated on the Veteran's entire pertinent history, and is therefore inadequate.

The Board notes that in conjunction with his October 2009 notice of disagreement, the Veteran submitted a lengthy statement describing his experiences in service.  This statement includes references to a meritorious promotion and his participation in various additional duties.  It also includes a reference to a period during which the Veteran did not attend classes and was transferred to a different class by the school director.  He also described a variety of compulsive behaviors.  It is unclear whether the Veteran was subjected to any counseling or punitive actions as the result of these reported activities.  However, it is possible that his service personnel records might shed some light on his reported behavioral problems during service.  Accordingly those records should be obtained.

The Board observes that while the Veteran has submitted copies from his VA vocational rehabilitation file, it is unclear whether all pertinent records from that file have been associated with the current claims file.  The Veteran has claimed that his record of strong starts and eventual failure at various academic institutions is demonstrative of the pattern of his claimed bipolar disorder.  In light of his assertions, the Board finds that the VA vocational rehabilitation file should be associated with the claims folders prior to further appellate review. 

Finally, the Board notes that further development and adjudication of the Veteran's claim may provide evidence in support of his claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has concluded that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all inpatient records from the Chillicothe VAMC, the Murfreesboro VAMC, the Clarksburg VAMC, and the Butler VAMC.  All efforts to obtain such records should be documented in the claims file.

2.  Obtain and associate with the claims file the Veteran's VA vocational rehabilitation file.  All efforts to obtain such records should be documented in the claims file.

3.  Contact the service department and request the Veteran's complete service personnel records.  All efforts to obtain such records should be documented in the claims file.

4.  Following completion of the above, schedule the Veteran for an appropriate VA examination (by a physician who has not previously examined him) to determine the etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, to include a discussion of any pertinent symptoms he experienced during and following service.  All relevant details of such history should be recited for the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present acquired psychiatric disorders.  With respect to each currently present diagnosis, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosis is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


